Citation Nr: 0102075	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
of the feet and hands (claimed as frostbite).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  For reasons hereinafter explained, 
the Board has restyled the issues as shown on the first page 
of this decision. 


FINDINGS OF FACT

1.  By rating decision in May 1998, entitlement to service 
connection for frostbite of the hands and feet was denied; 
the veteran was notified of this determination and furnished 
notice of appellate rights and procedures by letter dated May 
29, 1998.

2.  A notice of disagreement dated June 19, 1999, was 
subsequently received, and a statement of the case was issued 
on August 27, 1999. 

3.  An Appeal to Board of Veterans' Appeals (VA Form 9) was 
date-stamped as received on November 3, 1999. 

4.  Certain items of evidence received subsequent to the May 
1998 rating decision are so significant that they must be 
reviewed to fairly decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
disability of the hands and feet (claimed as frostbite) has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
disability of the hands and feet, and it appears from the 
veteran's statements that he is claiming frostbite, although 
a communication from the veteran's representative mentions 
osteoarthritis and certain medical records show pes planus.  
The Board believes that the veteran's best interests will be 
served by styling the issue broadly as entitlement to service 
connection for disability of the feet and hands. 

Looking to the procedural history, the veteran's claim was 
initially denied by rating decision in May 1998.  He was 
notified of the determination and given notice of appellate 
rights and procedures by letter dated May 29, 1998.  Although 
not date-stamped, the claims file does include a 
communication from the veteran with cover memorandum from his 
representative dated January 19, 1999, which includes the 
words "notice of disagreement."  Given the placement of 
these communications in the claims file, the Board finds that 
the notice of disagreement was timely received.  

It appears that the veteran later communicated with the RO 
and the RO construed the later communication as a request to 
reopen his claim.  This request was denied by rating decision 
in June 1999.  The veteran filed a communication which the RO 
construed as a notice of disagreement, and a statement of the 
case was mailed to the veteran on August 27, 1999.  An Appeal 
to Board of Veterans' Appeals (VA Form 9) was date-stamped as 
received on November 3, 1999.  However, to be timely, a 
substantive appeal must be received within 60 days of the 
mailing of the statement of the case or within the remainder 
of the 1-year period from the date of mailing the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  There was no request for an extension of the 
time for filing the substantive appeal.  38 C.F.R. § 20.303.  
Moreover, while additional evidence was received during the 
appeal period, the filing of additional evidence does not 
extend the time for filing a substantive appeal.  38 C.F.R. 
§ 20.304.  Under the facts of this case, even after applying 
the computation of the time limit provisions of 38 C.F.R. 
§ 20.305, the Board is unable to conclude that a timely 
substantive appeal was received to complete an appeal from 
the May 1998 rating decision.  The May 1998 rating decision 
is final.  38 U.S.C.A. § 7105(c).  

However, the facts do show that a timely appeal was received 
from the June 1999 rating decision.  In that rating decision, 
the RO determined that no new and material evidence had been 
received to reopen the claim.  While the RO's new and 
material evidence analysis may have been correct at that time 
under the concept of RO finality under 38 C.F.R. § 3.104(a), 
it should be noted that the May 1998 rating decision was not 
yet final as of June 1999 for appellate review purposes.  
However, as explained above, the May 1998 rating decision did 
later become final.  

At any rate, the Board notes that certain items of evidence 
have been received since the May 1998 rating decision, 
including lay statements to the effect that the veteran has 
been complaining of pertinent symptomatology for many years.  
The Board views these statements as so significant that they 
must be reviewed in order to fairly determine the merits of 
the veteran's claim.  38 C.F.R. § 3.155.  As such, they are 
new and material, and the veteran's claim has been reopened.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
disability of the feet and hands (claimed as frostbite) has 
been reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
section of this decision. 


REMAND

As the Board has determined that the claim has been reopened, 
the case must be returned to the RO to allow for a full 
merits analysis.  Bernard v. Brown, 4 Vet.App. 384 (1993). 

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation, among other things, 
deleted the well-grounded claim requirement and also sets 
forth provisions for VA assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted legislation to be clearly more 
beneficial to the veteran.  Therefore, review of the 
veteran's claim under the new legislation is required before 
the Board may proceed with appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of records.  The RO's actions in this 
regard should include an attempt to 
locate any VA medical records documenting 
treatment during the first few years 
after the veteran's discharge from 
service as well as an attempt to verify 
the veteran's claim that certain VA 
medical records were destroyed at the VA 
hospital in St. Louis (referred to by the 
veteran as the Page Ave. fire).  

2.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Act of 2000.  

3.  The veteran should be scheduled for 
special VA orthopedic and cold injury 
examination(s) of the hands and feet.  It 
is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  Any indicated special 
studies and tests should be accomplished.  
All clinical and special test findings 
should be reported, and all found 
disorders of the hands and feet capable 
of medical diagnosis should be clearly 
reported.  After examining the veteran 
and reviewing the claims file (to include 
service medical records), as for each 
such disorder of the hands and feet 
diagnosed, the examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not that such disorder is 
etiologically related to the veteran's 
military service, including the claimed 
cold exposure.  Any other disorders (such 
as osteoarthritis and pes planus) found 
to be present should also be addressed by 
the examiners. 

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
issue remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to assist the veteran, to 
ensure compliance with the Veterans Claims Assistance Act of 
2000, and to afford the veteran due process of law.  The 
veteran and his representative have the right to submit 
additional evidence and argument in connection with the 
matters remanded by the Board.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




